COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  '
                                                                   No. 08-13-00069-CV
                                                  '
 IN RE: THERESA CABALLERO,                                   AN ORIGINAL PROCEEDING
                                                  '
                                Relator.                            IN MANDAMUS
                                                  '




                                           JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable George D. Gilles, Presiding Judge of the 448th District Court of El Paso,

Texas, and conditionally grants relief, in accordance with the opinion of this court. The writ will

issue only if the trial court fails to comply with this opinion.

       All costs herein having been paid, no further order is made with respect thereto.

       IT IS SO ORDERED THIS 23RD DAY OF APRIL, 2014.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment